Citation Nr: 0605326	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD) prior to September 10, 2005.

2.  Entitlement to a rating in excess of 70 percent for the 
service-connected PTSD from September 10, 2005.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The August 2002 rating decision granted entitlement 
to service connection for PTSD and assigned an initial rating 
of 30 percent, effective from April 24, 2001.  The veteran 
timely appealed that determination.  In an April 2003 rating 
decision, the initial 30 percent rating was increased to 50 
percent, effective from April 24, 2001.  In November 2005, 
the RO granted an increased rating for the service-connected 
PTSD to 70 percent, effective from September 10, 2005.  As 
the award is still not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

In the meantime, the veteran submitted claims of service 
connection for hypertension and heart disease, claimed as 
secondary to the service-connected PTSD.  Those claims were 
denied by the RO in a January 2004 rating decision, and the 
veteran appealed.  In a November 2005 rating decision, the RO 
granted the veteran's claims of service connection for 
hypertension and heart disease.  In light of the full grant 
of benefits on appeal, those issues are no longer in 
appellate status or before the Board at this time.  
 

In a statement received at the RO in January 2005, the 
veteran indicated his desire to apply for a total rating 
based on individual unemployability due to service-connected 
disability (TDIU).  The Board refers this matter to the RO 
for appropriate action.  




FINDING OF FACT

In a written communication received at the Board in February 
2006, the veteran withdrew the remaining issue of entitlement 
to an increased rating for the service-connected PTSD from 
appellate status.  


CONCLUSION OF LAW

There is no issue in appellate status and the Board therefore 
does not have appellate jurisdiction over any issue at this 
time.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement (NOD) and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2005).  

The record reflects that the veteran perfected his appeal as 
to issue of entitlement to an increased rating for the 
service-connected PTSD, with the submission of a timely NOD 
and a timely substantive appeal.  

The veteran is afforded the right by regulation to withdraw 
his Notice of Disagreement and/or his Substantive Appeal if 
he so wishes.  38 C.F.R. § 20.204 (2005).  Here, a review of 
the record shows that a written statement was received at the 
Board in February 2006 in which the veteran indicated that he 
wished to withdraw his appeal for entitlement to an increased 
rating for the service-connected PTSD.  Accordingly, the 
Board finds that the veteran withdrew his appeal.  38 C.F.R. 
§ 20.204 (2005).  

With no issue properly before the Board for appellate review, 
the appeal is dismissed.  38 U.S.C.A. § 7108 (West 2002).  


ORDER

The appeal is dismissed.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


